IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
CHARLES SMITH, JR. PETITIONER
v. No. 1:17CV184-GHD-DAS
MR. RONALD KING, ET AL. RESPONDENTS
ORDER OF DISMISSAL

The court takes up, sua sponte, the dismissal of this cause. On December 13, 2017, the
court entered an order requiring the petitioner to keep the court informed as to his current
address. The court cautioned the petitioner that failure to comply with the order would result in
the dismissal of this case without prejudice Despite this warning, the court has received mail
returned from the address the plaintiff provided. This case is therefore DISMISSED without
prejudice for failure to prosecute and for failure to comply with an order of the court under FED.

R. clv. P. 41(b).

_ if
so 0RDERE1), this, the&il day of February, 2019.

,ét_ IJ.S¢~.Q...,

SENIOR JUDGE

 

